—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered November 18, 1992, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that the court committed reversible error when it failed to impose a sanction against the People for their nonproduction of Rosario material is unpreserved since defendant failed to seek relief when he became aware of its existence during trial, and thus his claim is deemed abandoned (People v Graves, 85 NY2d 1024, 1027).
The evidence was legally sufficient and the verdict was not against the weight of the evidence (see, People v Bleakley, 69 *120NY2d 490). The inconsistencies in the witnesses’s testimony, and the other credibility issues cited by defendant, were properly placed before the jury, and we find no basis on the record to disturb its determination. Finally, we perceive no abuse of sentencing discretion. Concur—Sullivan, J. P., Rosenberger, Rubin, Ross and Mazzarelli, JJ.